Os s tAL

In the United States Court of Federal Claims

NO. 17-1127C
(Filed Decemher 18, 2017) F"-ED
NOT FOR PUBLICATION
DEC 1 8 2017
‘k‘k`k%*%‘$.“k'k***‘k“k‘k'k*k USCOURTOF
* FEDERALCLNMS
73»‘
KELLY SCOTT THOMAS-BEY, *
k
Plaintiff, *
1':
v. *
'#
THE UNITED STATES, *
*
Defendant. *
‘k
§§*#vk"k‘k*‘k*‘kk‘k*‘k***'k

ORDER

On August 21, 2017, plaintiff Kelly Scott Thomas-Bey, Who is a prisoner
proceeding pro se, filed a complaint in this court. Complaints filed in this Court
must be accompanied by either a $400 filing fee pursuant to Rule 77.1(c) of the
Rules of the United States Court of Federal Claims (RCFC) or an application to
proceed in forma pauperis pursuant to 28 U.S.C. § 1915. At the time Mr. Thomas-
Bey filed his complaint, he attached a motion for leave to proceed in forma
pauperis_vvhich Was granted by the Court on October 10, 2017. See ECF No. 6.

On October 20, 2017, the government filed a motion to dismiss this ease
under RCFC 12(b)(1) and 12(b)(6), alleging that the plaintiff ’s claims fall outside of
the court’s jurisdiction or otherwise fail to state a claim upon Which relief can be
granted. ECF No. 7. A response Was due from l\/lr. Thomas-Bey by November 17,
2017, but Mr. Thomas-Bey failed to file any form of a response

Because l\/[r. Thomas-Bey has not responded to the government’s motion to
dismiss this matter, this case is DISMISSED for failure to prosecute under RCFC
41(1)). The governments motion to dismiss this case is therefore DENIED as moot.
The Court notes, however, that even had l\/lr. Thomas-Bey responded to the
governments motion, his complaint Would still be dismissed for lack of subject-
matter jurisdiction because his claims are clearly frivolous. lt appears that l\/lr.

Thomas-Bey believes that his birth certificate is some kind of security instrument or

'?|]L? lL+EU U|JEI|J ILELH= U'-|EIE

 

 

 

promissory note and that the government has prevented him from claiming and
collecting its value. Compl. at 4-'7, ECF No. 1.

As the government points out, l\/lr. Thomas-Bey’s claims rely on the
“sovereign citizen” theory that birth certificates create an entitlement to collect
money from the United States government l\/lot. to Dismiss at 4. Plaintiff
maintains that the issuance of his birth certificate resulted in financial transactions
involving the U.S. Department of the Treasury and the U.S. Dep artment of
Commerce. Compl. 111 6_7. Such bizarre allegations have been found frivolous by
our court. See Grauoctt v. United States, 100 Fed. Cl. 279, 286-88 (2011). Thus, in
any event, the Court Would have been unable to entertain l\/_[r. Thomas~Bey’s
assertions See Bell I). Hood, 327 U.S. 678, 682-83 (1946) (explaining that a federal
court may dismiss a case for Want of jurisdiction When the “claim is Wholly
insubstantial and frivolous”).

The Clerk is directed to close this case.

w W/

vi Tp_l;,J./vvoLsKI /

Judge

IT IS SO ORI)ERED.